Citation Nr: 1545648	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-14 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a bilateral hand disability, other than carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1985 to April 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


REMAND

The Board finds that further development is required before the claim of entitlement for service connection for a bilateral hand disability other than carpal tunnel syndrome is adjudicated.  

The Board finds the August 2012 and August 2013 VA examination reports to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the August 2012 VA examiner based the negative opinion, in part, on a finding that VA treatment records did not reflect a current diagnosis but failed to address the July 2011 Naval Training Center radiology report that provided an impression of mild osteoarthritis at the proximal and distal interphalangeal joints.    Further, the examiner failed to comment on the Veteran's competent statements of finger and hand pain since service when opining that the Veteran did not complain of any signs consistent with osteoarthritis.  In addition, March 2015 Naval Training Center treatment records indicate the Veteran was assessed bilateral osteoarthritis of the proximal and distal interphalangeal joints.  Therefore, the claim must be remanded for another VA examination.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Obtain all VA treatment records for the Veteran dated from March 2014 to the present.  All attempts to obtain these records must be documented in the claims file.

2. Then, the Veteran should be afforded an examination to determine the nature and etiology of the Veteran's bilateral hand disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each bilateral hand disorder present during the period of the claim other than carpal tunnel syndrome as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral hand disorder other than carpal tunnel syndrome began in service, was caused by service, or is otherwise related to service.  The examiner is directed to specifically address the Veteran's statements that he had finger and wrist pain in service that continued ever since.

A complete rationale must be provided for any opinion offered. 

3. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




